         Case 1:21-cr-00292-RCL Document 93-2 Filed 09/16/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
v.                                            :
                                              :       Case No: 21-MJ-292 RCL
                                              :
CHRISTOPHER WORRELL,                          :
                                              :
                       Defendant.             :

                    SUR-REPLY IN OPPOSITION TO
     DEFENDANT’S EMERGENCY MOTION TO REVOKE DETENTION ORDER

       The government files this sur-reply to respond to Mr. Worrell’s contention in his reply

brief that he has still not received “Gazyva, Bendamustine, or any other cancer treatment,” and

that it is “undisputed” that he is still “being denied treatment for his lymphoma.” Dkt. 89 at 2.

       That latter statement is certainly disputed. The government is attaching the most recent

25 pages of Mr. Worrell’s medical records, which contain those records that have been entered

since August 12, 2021. The records indicate that Mr. Worrell has now received the two biopsies

that he complained of not having received in his original motion—the same biopsies he

previously declined to attend. See Ex. 2 at 9, 14; Dkt. 85 at 8-9 (detailing Mr. Worrell’s previous

refusals to attend these biopsies). On September 3, he was seen at Georgetown University

Hospital’s interventional radiology unit for an “ultrasound guided [biopsy]” of his lymph nodes.

Id. at 14. On September 7, he was seen by Howard University Hospital for a punch skin biopsy.

Id. at 9. The pathology results from these biopsies are pending, but anticipated in the next week

or so. Id.

       Mr. Worrell’s reference to “Gazyva” and “Bendamustine” appears to refer to Dr. Ali’s

statement that the appropriate treatment for his symptoms is “likely to be Gazyva/Bendamustine.”

Ex. 2 at 27. But that was a prediction, not a recommended course of treatment. Dr. Ali’s

                                                  1
          Case 1:21-cr-00292-RCL Document 93-2 Filed 09/16/21 Page 2 of 3




recommendation was that Mr. Worrell first receive a battery of diagnostic tests, all of which he

has now received, before deciding on treatment. Id.; id. at 26 (Dr. Ali noting that he will

“determine [treatment] plan once lymph node and skin biopsies are completed”). The delay in

obtaining those diagnostic tests, as the government previously explained, is attributable to Mr.

Worrell’s refusal to attend his skin biopsy and lymph node biopsy when those were scheduled in

July. See Dkt. 85 at 8-9. Once the pathology results from those biopsies are back, Mr. Worrell’s

Chronic Care team, in consultation with Dr. Ali, will determine the appropriate treatment for his

cancer, which may include Gazyva or Bendamustine.1

         Once again, therefore, the medical records refute the claim that Mr. Worrell is “being

denied treatment for his lymphoma.” Dkt. 89 at 2. He is in fact routinely receiving care for his

lymphoma, including at world-class outside hospitals with specialties in cancer care.

         Incidentally, in the last month, Mr. Worrell has also now been seen three times by a

physical therapist for pain in his left shoulder, see Ex. 2 at 2, 10, 16, received the new prescription

eyeglasses he requested, see id. at 16, has continued to be seen approximately every two weeks

by his Chronic Care team, id. at 1, 5-9, 17-19, 20-22, and has had a variety of blood tests

conducted, some apparently at his request, see id. at 3-5. Mr. Worrell is receiving care for every

ailment he brings to the attention of the D.C. Jail staff. His emergency motion to revoke the

detention order should be denied as meritless.

                                                Respectfully submitted,

                                                CHANNING D. PHILLIPS
                                                Acting United States Attorney
                                                D.C. Bar No. 415793




1
  As the government has previously outlined, it appears that Mr. Worrell had no plans to obtain any of this type of
treatment or testing prior to his arrest.
                                                          2
Case 1:21-cr-00292-RCL Document 93-2 Filed 09/16/21 Page 3 of 3




                        /s/ William Dreher
                        WILLIAM DREHER
                        D.C. Bar No. 1033828
                        Assistant United States Attorney (Detailed)
                        700 Stewart Street, Suite 5220
                        Seattle, WA 98101
                        (206) 553-4579
                        william.dreher@usdoj.gov




                               3
